Citation Nr: 1029465	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  02-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date prior to September 29, 2000 for 
the grant of a 100 percent rating for hypothyroidism, status post 
thyroidectomy with depression, weight gain, cold intolerance, and 
sleepiness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from January 
1981 to May 1985.  The case is before the Board of Veterans' 
Appeals (Board) on remand from the United States Court of Appeals 
for Veterans Claims (Court).  The case was originally before the 
Board on appeal from a July 2001 rating decision of the 
Anchorage, Alaska Department of Veterans Affairs (VA) Regional 
Office (RO) that granted a 100 percent rating for hypothyroidism, 
effective from September 29, 2000.  In September 2003, the Board 
remanded the case for further development.  In a decision issued 
in March 2005, the Board denied the veteran's claim for an 
earlier effective date.  The Veteran appealed that decision to 
the Court.  In January 2008, the Court issued a Memorandum 
Decision that affirmed in part and set aside the March 2005 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the Court's 
decision.  The Veterans Law Judge who issued the March 2005 
decision retired, and the case was reassigned to the undersigned.  
In October 2008, the Board remanded the case for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Court's January 2008 decision found that the Veteran's 
argument of clear and unmistakable error (CUE) in a November 1985 
rating decision had not been raised before the Board and that the 
Court did not have jurisdiction to address the issue.  The record 
reflects that this claim was first raised before the Court.  As 
the allegation of CUE is inextricably intertwined with the 
earlier effective date issue on appeal, both issues must be 
adequately addressed prior to final adjudication of the Veteran's 
claim for an earlier effective date for the assignment of a 100 
percent evaluation for hypothyroidism.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

The Court's decision also found that the Board had not addressed 
the Veteran's argument regarding whether a January 1999 rating 
decision contained CUE because it did not consider evidence 
before it at that time for a claim of service connection for 
obesity as secondary to hypothyroidism.  A review of the record 
reveals that this issue was properly before the Board at the time 
of its March 2005 decision as it had previously been adjudicated 
by the RO.  

Following the Board's 2008 remand, the RO adjudicated the claim 
of CUE in the November 1985 rating decision in June 2009.  The 
Veteran contends that there was CUE in the November 1985 rating 
decision because the December 1985 notification letter 
incorrectly labeled his disability as hyperthyroidism, not 
hypothyroidism.  In April 2010, the Veteran provided a written 
statement wherein he stated, "I still maintain that my 
hypothyroidism was originally misdiagnosed and seek an earlier 
effective date of November 1985.  I feel that the evidence 
submitted has not been thoroughly reviewed by the VA."

After a careful review of the record, the Board finds that the 
April 2010 statement may reasonably be construed as a timely 
filed notice of disagreement (NOD) with the June 2009 rating 
decision.  An NOD is a statement that can be reasonably construed 
to express disagreement with a decision made.  38 C.F.R. 
§ 20.201.  The Veteran's statement disagrees with the conclusion 
of the June 2009 decision that the Veteran's thyroid disorder was 
not misdiagnosed in fact because the correct criteria were 
applied, although the diagnostic code listed in the November 1985 
rating decision was incorrect.  The April 2010 statement also 
suggests that further review by VA is necessary and disagrees 
with the effective date currently assigned, stating that a 
November 1985 effective date would be proper. 

No statement of the case (SOC) addressing the matter of CUE in 
the November 1985 rating decision has been issued.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits are awarded).  In 
accordance with 38 C.F.R. § 19.26, unless a timely NOD has been 
resolved by a grant of benefits or the NOD is withdrawn, VA must 
prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  The issue of 
CUE in the November 1985 rating decision will be returned to the 
Board after issuance of the SOC only if an appeal is perfected by 
the filing of a timely substantive appeal.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

As a favorable determination on the issue of whether there was 
CUE in an earlier November 1985 rating decision would render the 
issue of CUE in the January 1999 rating decision moot, the issue 
of CUE in the 1999 rating decision and the earlier effective date 
issue are inextricably intertwined with the claim of CUE in the 
November 1985 rating decision and must be deferred until that 
claim has been addressed on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Issue an appropriate statement of the 
case (SOC) in the matter of whether there was 
CUE in a November 1985 rating decision (as 
alleged by the Veteran), and notify him that 
the matter will be before the Board only if a 
timely substantive appeal is submitted.  If 
he timely perfects an appeal, that issue 
should be returned to the Board for further 
appellate consideration.

2.  If necessary, issue an appropriate 
supplemental SOC with respect to the earlier 
effective date issue, and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

